It having been reported to the Court that Gerald L. Shaffer, of Fort Dodge, Iowa, has had his license to practice law revoked by the Supreme Court of Iowa, and this Court by order of October 6, 1975 [423 U. S. 812], having suspended the said Gerald L. Shaffer from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent and that the time within’ which to file a response has expired;
It is ordered that the said Gerald L. Shaffer be disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.